
	

114 HR 10 PCS: SOAR Reauthorization Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 561114th CONGRESS
		2d Session
		H. R. 10
		IN THE SENATE OF THE UNITED STATES
		October 22, 2015ReceivedJuly 13, 2016Read the first timeJuly 14, 2016Read the second time and placed on the calendarAN ACT
		To reauthorize the Scholarships for Opportunity and Results Act, and for other purposes.
	
	
		1.Short title; references in Act
 (a)Short TitleThis Act may be cited as the Scholarships for Opportunity and Results Reauthorization Act or the SOAR Reauthorization Act. (b)References in ActWhenever in this Act an amendment is expressed in terms of an amendment to or repeal of a section or other provision, the reference shall be considered to be made to that section or other provision of the Scholarships for Opportunity and Results Act (division C of Public Law 112–10; sec. 38–1853.01 et seq., D.C. Official Code).
			2.Findings; purpose
 (a)FindingsCongress finds the following: (1)Parents are best equipped to make decisions for their children, including the educational setting that will best serve the interests and educational needs of their children.
 (2)In 1995, Congress passed the DC School Reform Act, which granted the District of Columbia the authority to create public charter schools and gave parents greater educational options for their children.
 (3)In 2003, in partnership with the Mayor of the District of Columbia, the chairman of the DC Council Education Committee, and community activists, Congress passed the DC School Choice Incentive Act of 2003 (Public Law 108–199; 118 Stat. 126), to provide opportunity scholarships to parents of students in the District of Columbia to enable them to pursue a high-quality education at a private elementary or secondary school of their choice.
 (4)The DC Opportunity Scholarship Program (DC OSP) was part of a comprehensive three-part funding arrangement that provided additional funds for both the District of Columbia public schools and public charter schools of the District of Columbia. The intent behind the additional resources was to ensure both District of Columbia public and charter schools continued to improve.
 (5)In 2011, Congress enacted the three-part funding arrangement when it reauthorized the DC OSP and passed the Scholarships for Opportunity and Results (SOAR) Act (division C of Public Law 112–10) with bipartisan support.
 (6)While the National Center for Education Statistics indicates that per pupil expenditure for public schools in the District of Columbia is the highest in the United States, performance on the National Assessment of Educational Progress (NAEP) continues to be near the bottom of the country when examining scores in mathematics and reading for fourth and eighth grades. When Congress passed the DC School Choice Incentive Act of 2003, students in the District of Columbia ranked 52 out of 52 States (including the Department of Defense schools). Since that time, the District of Columbia has made significant gains in mathematics and reading. However, students in the District of Columbia still rank in the bottom three States out of 52 States. According to the 2013 fourth grade math NAEP results, 34 percent of students are below basic, 38 percent are at basic, and 28 percent are at proficient or advanced. The 2013 fourth grade reading results found that 50 percent of fourth grade students in the District of Columbia are at or below basic, 27 percent are at basic, and 23 percent are proficient or advanced.
 (7)Since the inception of the DC OSP, there has been strong demand for the program by parents and the citizens of the District of Columbia. In fact, 74 percent of District of Columbia residents support continuing the program (based on the Lester & Associates February 2011 Poll).
 (8)Since the program’s inception, parental satisfaction has remained high. The program has also been found to result in significantly higher graduation rates for those students who have received and used their opportunity scholarships.
 (9)The DC OSP offers low-income families in the District of Columbia important educational alternatives while public schools are improved. The program should continue to be reauthorized as part of a three-part comprehensive funding strategy for the District of Columbia school system providing equal funding for public schools, public charter schools, and opportunity scholarships for students to attend private schools.
 (b)PurposeIt is the purpose of this Act to amend the Scholarships for Opportunity and Results Act to provide low-income parents residing in the District of Columbia with expanded educational opportunities for enrolling their children in other schools in the District of Columbia, and provide resources to support educational reforms for District of Columbia Public Schools and District of Columbia public charter schools.
 3.Prohibiting imposition of limits on types of eligible students participating in the programSection 3004(a) (sec. 38–1853.04(a), D.C. Official Code) is amended by adding at the end the following new paragraph:
			
				(3)Prohibiting imposition of limits on eligible students participating in the program
 (A)In generalIn carrying out the program under this division, the Secretary may not limit the number of eligible students receiving scholarships under section 3007(a), and may not prevent otherwise eligible students from participating in the program under this Act, on any of the following grounds:
 (i)The type of school the student previously attended. (ii)Whether or not the student previously received a scholarship or participated in the program.
 (iii)Whether or not the student was a member of the control group used by the Institute of Education Sciences to carry out previous evaluations of the program under section 3009.
 (B)Rule of constructionNothing in subparagraph (A) may be construed to waive the requirement under section 3005(b)(1)(B) that the entity carrying out the program under this Act must carry out a random selection process which gives weight to the priorities described in section 3006 if more eligible students seek admission in the program than the program can accommodate..
		4.Requiring eligible entities to utilize internal fiscal and quality controls
 Section 3005(b)(1) (sec. 38–1853.05(b)(1), D.C. Official Code) is amended— (1)by striking and at the end of subparagraph (K); and
 (2)by adding at the end the following new subparagraph:  (M)how the entity will ensure that it utilizes internal fiscal and quality controls; and.
			5.Clarification of priorities for awarding scholarships to determining eligible students
 Section 3006(1) (sec. 38–1853.06(1), D.C. Official Code) is amended— (1)in subparagraph (A), by striking identified for improvement, corrective action, or restructuring under section 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316) and inserting identified as one of the lowest-performing schools under the District of Columbia’s accountability system; and
 (2)in subparagraph (C), by striking the semicolon at the end and inserting the following: , or whether such students have, in the past, attended a private school;. 6.Modification of requirements for participating schools and eligible entities (a)Criminal Background Checks; Compliance With Reporting RequirementsSection 3007(a)(4) (sec. 38–1853.07(a)(4), D.C. Official Code) is amended—
 (1)by striking and at the end of subparagraph (E); (2)by striking the period at the end of subparagraph (F) and inserting a semicolon; and
 (3)by adding at the end the following new subparagraphs:  (G)conducts criminal background checks on school employees who have direct and unsupervised interaction with students; and
 (H)complies with all requests for data and information regarding the reporting requirements described in section 3010..
 (b)AccreditationSection 3007(a) (sec. 38–1853.07(a), D.C. Official Code) is amended— (1)in paragraph (1), by striking paragraphs (2) and (3) and inserting paragraphs (2), (3), and (5); and
 (2)by adding at the end the following new paragraph:  (5)Accreditation requirements (A)In generalNone of the funds provided under this division for opportunity scholarships may be used by an eligible student to enroll in a participating private school unless one of the following applies:
 (i)In the case of a school that, as of the date of enactment of the SOAR Reauthorization Act, is a participating school, the school is provisionally or fully accredited by an accrediting body described in subparagraphs (A) through (G) of section 2202(16) of the District of Columbia School Reform Act of 1995 (sec. 38–1802.02(16)(A–G), D.C. Official Code).
 (ii)In the case of a school that, as of the day before the date of enactment of the SOAR Reauthorization Act, is a participating school but does not meet the requirements of clause (i)—
 (I)not later than 1 year after the date of enactment of such Act, the school is pursuing full accreditation by an accrediting body described in clause (i); and
 (II)not later than 5 years after the date of enactment of such Act, the school meets the requirements of clause (i), except that an eligible entity may extend this deadline for a single 1-year period if the school provides the eligible entity with evidence from such an accrediting body that the school’s application for accreditation is in process and that the school will be awarded accreditation before the end of such period.
 (iii)In the case of a school that, as of the date of enactment of the SOAR Reauthorization Act, is not a participating school, the school meets the requirements of clause (i) or, if it does not meet the requirements of clause (i)—
 (I)at the time the school notifies an eligible entity that it seeks to be a participating school, the school is actively pursuing full accreditation by an accrediting body described in clause (i);
 (II)not later than 5 years after the school notifies an eligible entity that it seeks to be a participating school, the school meets the requirements of clause (i), except that an eligible entity may extend this deadline for a single 1-year period if the school provides the eligible entity with evidence from such an accrediting body that the school’s application for accreditation is in process and that the school will be awarded accreditation before the end of such period; and
 (III)the school meets all of the other requirements for participating schools under this Act. (B)Reports to eligible entityNot later than 5 years after the date of enactment of the SOAR Reauthorization Act, each participating school shall submit to the eligible entity a certification that the school has been fully or provisionally accredited in accordance with subparagraph (A), or has been granted an extension by the eligible entity in accordance with subparagraph (A)(ii)(II).
 (C)Assisting students in enrolling in other schoolsIf a participating school fails to meet the requirements of subparagraph (A), the eligible entity shall assist the parents of the eligible students who attend the school in identifying, applying to, and enrolling in another participating school under this Act.
							.
 (c)Use of Funds for Administrative Expenses and Parental AssistanceSection 3007 (sec. 38–1853.07, D.C. Official Code) is amended— (1)by striking subsections (b) and (c) and inserting the following:
					
 (b)Administrative Expenses and Parental AssistanceThe Secretary shall make $2,000,000 of the amount provided under the grant each year available to an eligible entity receiving a grant under section 3004(a) to cover the following expenses:
 (1)The administrative expenses of carrying out its program under this Act during the year, including— (A)determining the eligibility of students to participate;
 (B)selecting the eligible students to receive scholarships; (C)determining the amount of the scholarships and issuing the scholarships to eligible students;
 (D)compiling and maintaining financial and programmatic records; and (E)conducting site visits as described in section 3005(b)(1)(l).
 (2)The expenses of educating parents about the entity’s program under this Act, and assisting parents through the application process under this Act, including—
								
									(A)
 providing information about the program and the participating schools to parents of eligible students;
								
									(B)
 providing funds to assist parents of students in meeting expenses that might otherwise preclude the participation of eligible students in the program; and
								
									(C)
 streamlining the application process for parents. ; and (2)by redesignating subsection (d) as subsection (c).
 (d)Clarification of Use of Funds for Student Academic AssistanceSection 3007(c) (sec. 38–1853.07(c), D.C. Official Code), as redesignated by subsection (c)(2), is amended by striking identified for improvement, corrective action, or restructuring under section 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316) and inserting identified as one of the lowest-performing schools under the District of Columbia’s accountability system.
 (e)Permitting Use of Funds Remaining Unobligated From Previous Fiscal YearsSection 3007 (sec. 38–1853.07, D.C. Official Code), as amended by this section, is amended by adding at the end the following new subsection:
				
 (d)Permitting Use of Funds Remaining Unobligated from Previous Fiscal YearsTo the extent that any funds appropriated for the opportunity scholarship program under this Act for any fiscal year (including a fiscal year occurring prior to the enactment of this subsection) remain unobligated at the end of the fiscal year, the Secretary shall make such funds available during the next fiscal year and (if still unobligated as of the end of that fiscal year) any subsequent fiscal year for scholarships for eligible students, except that an eligible entity may use not more than 5 percent of the funds for administrative expenses, parental assistance, and tutoring, in addition to the amounts appropriated for such purposes under section 3007(b) and (c)..
			7.Program Evaluation
			(a)Revision of Evaluation Procedures and Requirements
 (1)In generalSection 3009(a) (sec. 38–1853.09(a), D.C. Official Code) is amended to read as follows:  (a)In General (1)Duties of the Secretary and the MayorThe Secretary and the Mayor of the District of Columbia shall—
 (A)jointly enter into an agreement with the Institute of Education Sciences of the Department of Education to evaluate annually the opportunity scholarship program under this Act;
 (B)jointly enter into an agreement to monitor and report on the use of funds authorized and appropriated for the District of Columbia Public Schools and the District of Columbia public charter schools under this Act; and
 (C)make the evaluations described in subparagraphs (A) and (B) public in accordance with subsection (c).
 (2)Duties of the SecretaryThe Secretary, through a grant, contract, or cooperative agreement, shall— (A)ensure that the evaluation under paragraph (1)(A)—
 (i)is conducted using an acceptable quasi-experimental research design for determining the effectiveness of the opportunity scholarship program under this Act which does not use a control study group consisting of students who applied for but who did not receive opportunity scholarships; and
 (ii)addresses the issues described in paragraph (4); and (B)disseminate information on the impact of the program—
 (i)in increasing academic achievement and educational attainment of participating eligible students; and
 (ii)on students and schools in the District of Columbia. (3)Duties of the Institute of Education SciencesThe Institute of Education Sciences of the Department of Education shall—
 (A)assess participating eligible students in each of the grades 3 through 8, as well as one of the grades in the high school level, by supervising the administration of the same reading and math assessment used by the District of Columbia Public Schools to comply with section 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b));
 (B)measure the academic achievement of all participating students in the grades described in subparagraph (A); and
 (C)work with the eligible entities to ensure that the parents of each student who receives a scholarship under this Act agree to permit the student to participate in the evaluations and assessments carried out by the Institute under this subsection.
 (4)Issues to be evaluatedThe issues to be evaluated under paragraph (1)(A) shall include the following: (A)A comparison of the academic achievement of participating eligible students in the measurements described in paragraph (3) to the academic achievement of a comparison group of students with similar backgrounds in the District of Columbia Public Schools.
 (B)The success of the program under this Act in expanding choice options for parents of participating eligible students and increasing the satisfaction of such parents and students with their choice.
 (C)The reasons parents of participating eligible students choose for their children to participate in the program, including important characteristics for selecting schools.
 (D)A comparison of the retention rates, high school graduation rates, college enrollment rates, college persistence rates, and college graduation rates of participating eligible students with the rates of students in the comparison group described in subparagraph (A).
 (E)A report on the college enrollment rates, college persistence rates, and college graduation rates of students who participated in the program in 2004, 2005, 2011, 2012, 2013, 2014, and 2015 as the result of winning the Opportunity Scholarship Program lottery as well as the rates of students who entered but did not win such lottery in those years and who, as a result, served as the control group for previous evaluations of the program under this Act. Nothing in this subparagraph may be construed to waive section 3004(a)(3)(A)(iii) with respect to any such student.
 (F)A comparison of the safety of the schools attended by participating eligible students and the schools in the District of Columbia attended by students in the comparison group described in subparagraph (A), based on the perceptions of the students and parents.
 (G)Such other issues with respect to participating eligible students as the Secretary considers appropriate for inclusion in the evaluation, such as the impact of the program on public elementary schools and secondary schools in the District of Columbia.
								(5)Prohibiting disclosure of personal information
 (A)In generalAny disclosure of personally identifiable information shall be in compliance with section 444 of the General Education Provisions Act (commonly known as the Family Educational Rights and Privacy Act of 1974) (20 U.S.C. 1232g).
 (B)Students not attending public schoolsWith respect to any student who is not attending a public elementary school or secondary school, personally identifiable information may not be disclosed outside of the group of individuals carrying out the evaluation for such student or the group of individuals providing information for carrying out the evaluation of such student, other than to the parents of such student..
 (2)Transition from current evaluationThe Secretary of Education shall terminate the current evaluations conducted under section 3009(a) of the Scholarships for Opportunity and Results Act (sec. 38–1853.09, D.C. Official Code), as in effect prior to the date of enactment of this Act, after obtaining data for the 2015–2016 school year, and shall submit the reports required with respect to the evaluations in accordance with section 3009(b) of such Act. Effective with respect to the 2016–2017 school year, the Secretary shall conduct new evaluations in accordance with the provisions of section 3009(a) of such Act as amended by this Act, and as a component of the new evaluations, the Secretary shall continue to monitor and evaluate the students who were evaluated in the most recent evaluation under such section prior to the enactment of this Act, along with their corresponding test scores and other information.
 (b)Duty of Mayor To Ensure Institute Has All Information Necessary To Carry Out EvaluationsSection 3011(a)(1) (sec. 38–1853.11(a)(1), D.C. Official Code) is amended to read as follows:  (1)Information necessary to carry out evaluationsEnsure that all District of Columbia public schools and District of Columbia public charter schools make available to the Institute of Education Sciences of the Department of Education all of the information the Institute requires to carry out the assessments and perform the evaluations required under section 3009(a)..
			8.Funding for District of Columbia Public Schools and Public Charter Schools
 (a)Mandatory withholding of funds for failure To comply with conditionsSection 3011(b) (sec. 38–1853.11(b), D.C. Official Code) is amended to read as follows:  (b)EnforcementIf, after reasonable notice and an opportunity for a hearing, the Secretary determines that the Mayor has failed to comply with any of the requirements of subsection (a), the Secretary may withhold from the Mayor, in whole or in part—
 (1)the funds otherwise authorized to be appropriated under section 3014(a)(2), if the failure to comply relates to the District of Columbia public schools;
 (2)the funds otherwise authorized to be appropriated under section 3014(a)(3), if the failure to comply relates to the District of Columbia public charter schools; or
 (3)the funds otherwise authorized to be appropriated under both section 3014(a)(2) and section 3014(a)(3), if the failure relates to both the District of Columbia public schools and the District of Columbia public charter schools..
 (b)Rules for Use of Funds Provided for Support of Public Charter SchoolsSection 3011 (sec. 38–1853.11, D.C. Official Code) is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following new subsection:  (c)Specific Rules Regarding Funds Provided for Support of Public Charter SchoolsThe following rules shall apply with respect to the funds provided under this Act for the support of District of Columbia public charter schools:
 (1)The Secretary shall direct the funds provided for any fiscal year to the Office of the State Superintendent of Education of the District of Columbia (OSSE).
 (2)The OSSE may transfer the funds to subgrantees who are specific District of Columbia public charter schools or networks of such schools or who are District of Columbia-based non-profit organizations with experience in successfully providing support or assistance to District of Columbia public charter schools or networks of schools.
 (3)The funds shall be available to any District of Columbia public charter school in good standing with the District of Columbia Charter School Board (Board), and the OSSE and Board may not restrict the availability of the funds to certain types of schools on the basis of the school’s location, governing body, or any other characteristic..
 9.Revision of current Memorandum of UnderstandingThe Secretary of Education and the Mayor of the District of Columbia shall revise the memorandum of understanding which is in effect under section 3012(d) of the Scholarships for Opportunity and Results Act (sec. 38–1853.12(d), D.C. Official Code) as of the day before the date of the enactment of this Act to address the following:
 (1)The amendments made by this Act. (2)The need to ensure that participating schools under such Act meet fire code standards and maintain certificates of occupancy.
 (3)The need to ensure that District of Columbia public schools and District of Columbia public charter schools meet the requirements under such Act to comply with all reasonable requests for information necessary to carry out the evaluations required under section 3009(a) of such Act.
 10.Extension of authorization of appropriationsSection 3014(a) (sec. 38–1853.14(a), D.C. Official Code) is amended by striking each of the 4 succeeding fiscal years and inserting each of the 9 succeeding fiscal years. 11.Effective dateThe amendments made by this Act shall apply with respect to school year 2016–2017 and each succeeding school year.
		
	Passed the House of Representatives October 21, 2015.Karen L. Haas,Clerk
	July 14, 2016Read the second time and placed on the calendar